THE COURT,
to the jury. The act of 1824, makes void all contracts, when the whole, or any part of the consideration, was for money, or other valuable thing, won at a horse race; 22 O. L. 192. The same act authorized persons losing money, or other valuable thing, by playing at any game, or by betting on the hand or side of those that do play, to recover the loss back by action of debt. •The act of 1831 (29 O. L. 442), extends this last provision to embrace money or property lost by playing or betting at any game, or by means of any bet or loager.
Under the act of 1824, the right to recover backby suit property lost on a horse race, was not provided for; it only declared void the contract. If this contract was open, and either party sued upon it, it would not be enforced; but if the parties have executed it, they are particeps criminis, and the court will not aid either of them. If, therefore, you are of opinion the mare was delivered to the defendant by virtue of the plaintiff’s direction, the defendant is *365entitled to your verdict; but, if the contract was rescinded, and the plaintiff countermanded and gave the defendant notice, the plaintiff is entitled to a verdict.
Yerdict for defendant, $99.20.
The plaintiff moved for a new trial, because the verdict is against evidence, and cited 12 John. 1. Motion overruled.